Exhibit 10.1

 

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of July 17, 2002, is by and
among Elgar Holdings, Inc., a Delaware corporation (“Holdings”), Elgar
Electronics Corporation, a California corporation and a wholly owned subsidiary
of Holdings (“EEC”), and Joseph Budano (“Executive”).

RECITALS

WHEREAS, Executive, Holdings and EEC wish to provide for the terms and
conditions of Executive’s employment initially as Chief Operating Officer of
each of Holdings and EEC and, subsequently, upon Kenneth R. Kilpatrick ceasing
to be the President and Chief Executive Officer of Holdings and EEC, the
President and Chief Executive Officer of each of Holdings and EEC.

AGREEMENT

NOW THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto hereby agree as follows:

1.             Employment; Duties.

(a)           Each of Holdings and EEC hereby employs Executive initially to
serve as Chief Operating Officer of each of Holdings and EEC, with the powers
and duties customarily accorded to such position, and such other duties
consistent therewith as may be assigned to Executive from time to time by the
Chief Executive Officer of Holdings or EEC, as the case may be.

(b)           Upon Kenneth R. Kilpatrick ceasing to be the President and Chief
Executive Officer of each of Holdings and EEC, which is anticipated to occur
around August 15, 2002, Executive will assume the title of President and Chief
Executive Officer of each of Holdings and EEC, and will no longer serve as the
Chief Operating Officer of either Holdings or EEC.  As the President and Chief
Executive Officer, Executive shall have the powers and duties customarily
accorded to such position, and such other duties consistent therewith as may be
assigned to Executive from time to time by the Board of Directors of Holdings or
EEC, as the case may be.

(c)           Executive will devote his full business time, utmost knowledge and
best skill to the performance of the duties and responsibilities as Chief
Operating Officer and, subsequently, President and Chief Executive Officer. 
Executive will not engage in any other gainful occupation which requires his
personal attention without prior written consent of the Board of Directors of
Holdings, which written consent will not be unreasonably withheld.

2.             Term.  Executive’s term of employment under this Agreement shall
commence upon the date hereof and shall continue until terminated in accordance
with Section 3 herein.

1

--------------------------------------------------------------------------------


 

3.             Termination.

3.1.         Events Triggering Termination.  At the written election of Holdings
in its sole discretion, this Agreement shall terminate immediately, effective
upon the occurrence of any one of the following events (although Holdings’
written election shall not be required under subclauses (a), (d) or (f) below,
the occurrence of any of which shall automatically trigger termination of this
Agreement):

(a)           Executive’s conviction of a felony or other crime involving moral
turpitude;

(b)           An act of fraud, embezzlement or similar conduct by Executive
involving Holdings or EEC;

(c)           Executive’s material breach of or failure to perform his
obligations hereunder, failure by Executive to abide by, conform with or
otherwise observe any material written policy of Holdings or EEC, as the case
may be, or the continuing failure to conform to the reasonable directives of
(i) the Chief Executive Officer of Holdings or EEC, as the case may be, while
serving as Chief Operating Officer or (ii) the Board of Directors of Holdings or
EEC, as the case may be, while serving as President and Chief Executive Officer;
provided, however, that this Agreement may not be terminated under this
subclause (c) unless Executive shall have first received written notice advising
Executive of the specific acts or omissions alleged to constitute a failure or
refusal to perform and, if capable of being cured, such failure or refusal to
perform continues uncured for a period of 30 days after the date Executive
received such notice;

(d)           The death of Executive; or

(e)           The total and permanent disability of Executive.  Executive shall
be deemed totally and permanently disabled if Executive shall become
incapacitated by reason of sickness, accident or other physical or mental
disability and shall for a period of 60 consecutive days be unable to perform
his normal duties hereunder, with or without reasonable accommodation by
Holdings.

In the event that Executive’s employment is terminated by Employer pursuant to
Sections 3.1(a), 3.1(b), 3.1(c) or 3.1(d) hereof, Employer shall promptly pay to
Executive (or in the event that such termination is pursuant to Section 3.1(d),
to Executive’s estate or other legal representative) the base salary provided
for in Section 4.1 accrued to the date of Executive’s termination and not
theretofore paid to Executive.  Rights and benefits of Executive under the
benefits plans and programs of Holdings and EEC shall be determined in
accordance with the terms of such plans and programs.

3.2          Termination by Written Notice.  This Agreement may also be
terminated by either party for any reason or for no reason upon 30 days prior
written notice to the other.

3.3.         Severance Compensation.  Subject to Section 3.4 below, which shall
govern Executive’s severance compensation and benefits in the event of
termination within 12

2

--------------------------------------------------------------------------------


 

months following a Change of Control (as defined below), if Holdings and EEC
terminate this Agreement and such termination is (1) for reasons other than
pursuant to Sections 3.1(a), 3.1(b), 3.1(c) or 3.1(d) hereof, (2) for no reason
or (3) due to Executive’s termination of this Agreement for Good Reason (as
defined below), Holdings and EEC shall continue to pay to Executive his annual
base salary in the same periodic installments provided for in Section 4.1 hereof
for a period of 12 consecutive months following the date of such termination
(the “Severance Period”); provided, however, that the severance compensation to
be paid to Executive in respect of a termination for the reason specified in
Section 3.1(e) shall be integrated with any disability insurance proceeds paid
to Executive during the Severance Period so that Executive receives no more than
an amount equal to 100% of his annual base salary under Section 4.1 during the
Severance Period.  In addition, during the Severance Period, Holdings and EEC
shall continue to make all employer contributions to medical and dental and life
insurance premiums for all Holdings or EEC maintained plans under which
Executive is an insured or covered as of the commencement of the Severance
Period.

“Good Reason” as used herein means either: (1) any reduction of Executive’s
annual salary; (2) any reduction in Executive’s eligibility to participate in
incentive plans, employee benefits, employee benefit plans, programs or
practices applicable from time to time to senior executives of EEC (other than
(A) an isolated, insubstantial and inadvertent failure occurring in good faith
and which EEC remedies promptly after receipt from Executive of notice thereof
or (B) an adverse change in incentive plans, employee benefits, employee benefit
plans, programs or practices applicable to other senior executives or eligible
employees generally or which is required by law); (3) any failure by Holdings
and EEC to obtain the written agreement of any successor or assign to assume
Holdings’ and EEC’s responsibilities and obligations under this Agreement,
excluding the provisions of Section 4.5(b) and Section 4.5(c); (4) a relocation
of Executive or the Company’s principal offices to a location more than 50 miles
from the location at which Executive is then performing his duties, except when
accepted by Executive in writing; and (5) a material breach by Holdings or EEC
of any provision in this Agreement, provided that Holdings or EEC first receives
written notice advising it of the specific acts or omissions alleged to
constitute a failure or refusal to perform and, if capable of being cured, such
failure or refusal to perform continues uncured for a period of 30 days after
the date Holdings or EEC received such notice.

3.4.         Termination Upon a Change of Control.  If, during the term of this
Agreement, Holdings and EEC terminate this Agreement within 12 months following
a Change of Control and such termination is other than pursuant to
Sections 3.1(a), 3.1(b), 3.1(c) or 3.1(d), Executive shall be entitled to the
following severance benefits:

(a)           If the Change of Control occurs on or prior to the first
anniversary of this Agreement, Executive shall be entitled to receive his annual
base salary in the same periodic installments provided for in Section 4.1 hereof
for a period of six consecutive months following the date of his termination;
provided, however, that the severance compensation to be paid to Executive in
respect of a termination for the reason specified in Section 3.1(e) shall be
integrated with any disability insurance proceeds paid to Executive during such
six-month period so that Executive receives no more than an amount equal to 100%
of his base salary under Section 4.1 for such six-month period.  In addition,
during such six-month period, Holdings and EEC shall continue to make all

3

--------------------------------------------------------------------------------


 

employer contributions to medical and dental and life insurance premiums for all
Holdings or EEC maintained plans under which Executive is an insured or covered
as of the commencement of such six-month period; and

(b)           If the Change of Control occurs after the first anniversary of
this Agreement but on or prior to the second anniversary of this Agreement,
Executive shall be entitled to receive his annual base salary in the same
periodic installments provided for in Section 4.1 hereof for a period of nine
consecutive months following the date of his termination; provided, however,
that the severance compensation to be paid to Executive in respect of a
termination for the reason specified in Section 3.1(e) shall be integrated with
any disability insurance proceeds paid to Executive during such nine-month
period so that Executive receives no more than an amount equal to 100% of his
base salary under Section 4.1 for such nine-month period.  In addition, during
such nine-month period, Holdings and EEC shall continue to make all employer
contributions to medical and dental and life insurance premiums for all Holdings
or EEC maintained plans under which Executive is an insured or covered as of the
commencement of such nine-month period; and

(c)           If the Change of Control occurs after the second anniversary of
this Agreement, Executive shall be entitled to receive his annual base salary in
the same periodic installments provided for in Section 4.1 hereof for a period
of 12 consecutive months following the date of his termination; provided,
however, that the severance compensation to be paid to Executive in respect of a
termination for the reason specified in Section 3.1(e) shall be integrated with
any disability insurance proceeds paid to Executive during such 12-month period
so that Executive receives no more than an amount equal to 100% of his base
salary under Section 4.1 for such 12-month period.  In addition, during such
12-month period, Holdings and EEC shall continue to make all employer
contributions to medical and dental and life insurance premiums for all Holdings
or EEC maintained plans under which Executive is an insured or covered as of the
commencement of such 12-month period.

(d)           For purposes of this Agreement, a “Change of Control” shall mean
any of the following events:

(i)            an acquisition (other than directly from Holdings) of any voting
securities of Holdings (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) other than a stockholder of Holdings
on the date hereof, immediately after which such Person has “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
at least 50% of the combined voting power of Holdings then outstanding Voting
Securities; provided, however, that a Change of Control shall not be deemed to
occur as a result of holders of Holdings debt securities converting such
securities into Voting Securities in connection with a restructuring; or

4

--------------------------------------------------------------------------------


 

(ii)           approval by Holdings’ stockholders of:

(A)          a merger, consolidation or reorganization involving Holdings,
unless the stockholders of Holdings, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least 50% of the
combined voting power of the outstanding Voting Securities of the corporation
resulting from such merger or consolidation or reorganization (the “Surviving
Corporation”); provided, however, that a Change of Control shall not be deemed
to occur as a result of holders of Holdings debt securities converting such
securities into Voting Securities in connection with a restructuring; or

(B)           an agreement for the sale or other disposition of all or
substantially all of the assets of Holdings and EEC to any Person (other than a
transfer to a subsidiary of Holdings or EEC).

4.             Compensation and Benefits.

4.1          Base Salary.  As compensation for all services rendered by
Executive under this Agreement, Executive shall receive an annual base salary of
Two Hundred Fifty Thousand Dollars ($250,000), payable bi-weekly in arrears or
otherwise in accordance with the standard payroll practices of EEC (which shall
be the entity that makes payments to Executive).  This annual base salary may be
augmented by salary increases as determined by the Board of Directors of
Holdings from time to time.  All regular compensation shall be paid in
accordance with EEC’s standard payroll procedures.

4.2          Commencement Bonus.  On Executive’s first day of employment with
Holdings and EEC, he shall receive a commencement bonus of $25,000 in cash.

4.3          Promotion Bonus.  On Executive’s first day as the President and
Chief Executive Officer of Holdings and EEC, he shall receive a promotion bonus
of $25,000 in cash.

4.4          Annual Performance Bonus.  Executive shall be eligible for
additional bonus compensation as may be determined by the Board of Directors of
Holdings.  For the year ending December 31, 2002, however, Executive’s bonus
shall be calculated in accordance with the formula set forth on Exhibit A
hereto.

4.5          Common Stock Purchase; Sale Amount.

(a)           Upon the execution hereof, and subject to Holdings’ compliance
with Section 6 of the Shareholders Agreement, dated as of February 3, 1998,
among Holdings and the stockholders party thereto (the “Shareholders
Agreement”), Executive shall purchase from Holdings, for cash, 500,000 shares of
the common stock of Holdings, par value $0.01 per share, at a purchase price of
$0.10 per share, by delivery to Holdings of payment of $50,000 in exchange for a
stock certificate representing 500,000 shares of the common stock of Holdings. 
In connection with and as a condition to such purchase, Executive will sign a
counterpart

 

5

--------------------------------------------------------------------------------


 

signature page to the Shareholders Agreement, becoming a party thereto for all
purposes of the Shareholders Agreement.

(b)           If, on or before the first anniversary of the date of this
Agreement, a Sale Event (as defined below) occurs and the gross consideration
Executive receives for each of the 500,000 shares of common stock he acquired
pursuant to subclause (a) immediately above is less than $1.10 per share (as
adjusted for any subsequent stock splits, combinations or the like), then
Holdings shall pay to Executive, within 15 days of the closing of the Sale
Event, an amount equal to the positive difference between (x) $1.10 and (y) the
gross amount per share Executive receives, multiplied by 500,000 (or such lesser
number of shares Executive may then hold if he has previously disposed of some
of those shares).

(c)           If, a Sale Event did not occur on or before the first anniversary
of the date of this Agreement and after the first anniversary of the date of
this Agreement but on or prior to the second anniversary of this Agreement, a
Sale Event occurs and the gross consideration Executive receives for each of the
500,000 shares of Common Stock he acquired pursuant to subclause (a) immediately
above is less than $0.60 per share (as adjusted for any subsequent stock splits,
combinations or the like), then Holdings shall pay to Executive, within 15 days
of the closing of the Sale Event, an amount equal to the positive difference
between (x) $0.60 and (y) the gross amount per share Executive receives,
multiplied by 500,000 (or such lesser number of shares Executive may then hold
if he has previously disposed of some of those shares).  For the avoidance of
doubt, if Executive receives compensation pursuant to Section 4.5(b) as a result
of a Sale Event, he shall not be entitled to receive compensation pursuant to
this Section 4.5(c).

(d)           For purposes of this Section 4.5, a “Sale Event” shall mean the
closing of the sale of all or substantially all of the capital stock or assets
of Holdings in which the stockholders of Holdings receive consideration, in
cash, securities or some combination thereof, for their shares, whether directly
from a third party in the event of a stock sale or merger or as a distribution
from Holdings in the event of an asset sale; provided, however, that a Sale
Event shall not be deemed to occur as a result of holders of Holdings debt
securities converting such securities into Voting Securities in connection with
a restructuring.  For the avoidance of doubt, in no event shall there be more
than one Sale Event for purposes of this Section 4.5.

4.6          Relocation Expenses.  Holdings will reimburse Executive for up to
$20,000 of relocation expenses incurred by Executive in connection with
relocation to and within the San Diego area, provided that such expenses shall
be limited to (i) no more than one point on a mortgage obtained on a new home,
(ii) closing costs on a new mortgage and (iii) the movement of household goods
from Executive’s prior residence to his new residence, but in any event, the
aggregate of such costs to be reimbursed by Holdings to Executive shall not
exceed $20,000.  Holdings assumes full responsibility for taxes, if any, found
to be owed or that may ultimately be assessed upon the relocation reimbursement,
or that may be imposed as a result of Executive’s receipt thereof, provided that
Executive will use his reasonable best efforts to minimize any such taxes.

4.7          Withholding.  All compensation paid to Executive under this
Agreement shall be subject to customary withholding and employment taxes as
required by federal and state law.

6

--------------------------------------------------------------------------------


 

4.8          Other Benefits.  Executive shall be entitled to such other
benefits, including retirement benefits, as are provided to other executive
officers of Holdings and EEC, subject to any terms, conditions or restrictions
associated with such benefits, all as determined by written company policy in
effect from time to time during the term of this Agreement.

5.             Vacation.  Executive shall be entitled to four weeks annual paid
vacation per year (pro rated accordingly for 2002), subject to accrual and use
in accordance with written company policy in effect from time to time during the
term of this Agreement and applicable law.  Executive’s vacation will be
scheduled at those times which are mutually convenient to Holdings’ business and
Executive.

6.             Business Expenses.  EEC will pay or reimburse Executive for any
reasonable out-of-pocket expenses incurred by Executive in the course of
providing his services hereunder, which comply with EEC’s travel and expense
policies adopted from time to time.  Such reimbursement shall be made by EEC in
the same manner and within the same time period as applicable to the other
executive officers of EEC.

7.             Confidential Information; Non-Solicitation; Non-Compete.

(a)           Non-Disclosure.  Executive hereby agrees, during the term of this
Agreement and thereafter, he will not disclose to any person or otherwise use or
exploit any proprietary or confidential information, including, without
limitation, trade secrets, processes, records of research, proposals, reports,
methods, techniques, computer software or programming, or budgets or other
financial information, regarding Holdings, EEC or their businesses, properties,
customers or affairs (collectively, “Confidential Information”) obtained by him
at any time during the term of this Agreement, except to the extent required by
Executive’s performance of assigned duties for Holdings or EEC.  Notwithstanding
anything herein to the contrary, the term “Confidential Information” shall not
include information which (i) is or becomes generally available to the public
other than as a result of disclosure by Executive in violation of this Agreement
or (ii) is or becomes available to Executive on a non-confidential basis from a
source other than Holdings or EEC, provided that such source is not known by
Executive to be furnishing such information in violation of a confidentiality
agreement with or other obligation of secrecy to Holdings or EEC.  Executive may
use and disclose Confidential Information to the extent necessary if Executive
receives a request to disclose all or any part of the information contained in
the Confidential Information under the terms of a subpoena, order, civil
investigative demand or similar process issued by a court of competent
jurisdiction or by a governmental body or agency, whether of the United States
or any state thereof or any other jurisdiction applicable to Executive.

(b)           Non Solicitation.  During the term of this Agreement and until the
expiration of 12 months thereafter, Executive shall not:

(i)            advise or in any way encourage any person, firm or corporation
who is, at the time of termination of employment of Executive, or was at any
time during the term of employment of Executive with Holdings or EEC, a customer
or client of Holdings or EEC, to breach any contract with Holdings or EEC; or

7

--------------------------------------------------------------------------------


 

(ii)           recruit, hire, assist others in the soliciting, recruiting or
hiring, or discuss other employment with, any person who is at the time of
termination of the employment of Executive with Holdings or EEC, or was at
anytime during the employment of Executive with Holdings or EEC, an employee of
Holdings or EEC, or induce or attempt to induce any such employee to terminate
his or her employment with Employer.

(c)           Non-Compete.  During the term of employment of Executive and until
the expiration of 12 months following the termination of this Agreement,
Executive shall not, directly or indirectly, engage in or carry on, or have any
interest in any person, firm, corporation, or business (whether as an employee,
officer, director, agent, partner, security holder, creditor, consultant, or
otherwise) that engages in or carries on, any business which is the same as,
similar to, or a Competitive Business (as defined below) within the Area (as
defined below); provided, however, Executive may purchase or otherwise acquire
up to two percent of any class of securities of any person (but without
participating in the activities of such person) if such securities are listed on
any national or regional securities exchange, or have been registered under
Section 12(g) of 1934 Act.  A “Competitive Business” shall mean (i) the design,
manufacture or sale of AC and DC programmable power products, system integration
products, and power conditioning and simulation products, (ii) related services
and (iii) activities related to the foregoing.  The “Area” shall include the
county of San Diego, California and all other counties within the United States
in which Holdings or EEC now engages or ever has engaged in or conducted
business or elects in the future to conduct business prior to the termination of
this Agreement.  Executive acknowledges that this covenant is reasonable with
respect to its duration, geographical area and scope.  It is the intention of
Executive, Holdings and EEC that this covenant shall be enforceable to the
maximum extent, and if a court is called upon to interpret this covenant, it is
agreed and stipulated by Executive, Holdings and EEC that such court shall so
interpret this covenant to provide that it shall cover the greatest geographical
area for the greatest period of time not to exceed the expiration of 12 months
following the termination of this Agreement.

(d)           Injunctive Relief.  Executive agrees that the remedy at law for
any breach by him of the covenants and agreements set forth in this Section 7
may be inadequate and that in the event of any such breach, Holdings or EEC may,
in addition to the other remedies that may be available to them at law, seek
injunctive relief prohibiting him (together with all those persons associated
with him) from the breach of such covenants and agreements.  Executive agrees
that such relief shall be available in a court of law regardless of the
arbitration provisions contained in Section 14 of this Agreement.

8

--------------------------------------------------------------------------------


 

8.             Successors and Assigns.  The rights and obligations of Holdings
and EEC under this Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of Holdings and EEC.  Executive shall not be
entitled to assign any of his rights or obligations under this Agreement.

9.             Governing Law.  This Agreement shall be interpreted, construed,
governed and enforced in accordance with the laws of the State of Delaware.

10.          Amendments.  No amendment or modification of the terms or
conditions of this Agreement shall be valid unless in writing and signed by the
parties hereto.

11.          Severability.  Each term, condition, covenant or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant or provision shall be held by a court of competent
jurisdiction to be invalid, the remaining provisions shall continue in full
force and effect.

12.          Waiver.  A waiver by either party of a breach of provision or
provisions of this Agreement shall not constitute a general waiver, or prejudice
the other party’s right otherwise to demand strict compliance with that
provision or any other provisions in this Agreement.

13.          Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient, if in writing, sent by certified mail to his
residence in the case of Executive, or hand delivered to the Executive, or to
its principal office (corporate office) in the case of Holdings or EEC.

14.          Arbitration.  Except as provided in Section 7(d), any dispute or
claim that may arise out of the provisions of this Agreement which cannot be
resolved by agreement of the parties acting in good faith within a reasonable
time, including any interpretation or alleged breach hereof, shall be resolved
by arbitration in accordance with the then-effective employment arbitration
rules of the San Diego, California, Chapter of the American Arbitration
Association.  Except as otherwise set forth in Section 7(d) hereof, the parties
intend that litigation not be used to settle any dispute or claim arising out of
this Agreement.  The written determination and award of the arbitrator or
arbitrators, as applicable, shall be final, binding and conclusive, and such
determination may be entered in any court of competent jurisdiction with each
side to pay their own attorneys’ fees and costs.  In any arbitration hereunder,
the arbitrator shall allow the discovery authorized by California Code of Civil
Procedure section 1282, et seq, or any other discovery required by applicable
laws in arbitration proceedings, including but not limited to discovery
available under the applicable state and/or federal arbitration statutes.

15.          Entire Agreement.  Executive acknowledges receipt of this Agreement
and agrees that this Agreement and Exhibit A attached hereto represent the
entire Agreement with Employer concerning the subject matter hereof, and
supersedes any previous oral or written communications, representations,
understandings or Agreements with Holdings and EEC or any officer or agent
thereof.  Executive understands that no representative of Holdings or EEC has
been authorized to enter into any Agreement or commitment with Executive which
is inconsistent in any way with the terms of this Agreement.

9

--------------------------------------------------------------------------------


 

16.          Construction.  This Agreement shall not be construed against any
party on the grounds that such party drafted the Agreement.

17.          Acknowledgment.   Executive acknowledges that he has had the
opportunity to consult with independent counsel of his own choice concerning
this Agreement, and that he has taken advantage of that opportunity to the
extent that he desires.  Executive further acknowledges that he has read and
understands this Agreement, is fully aware of its legal effect, and has entered
into it voluntarily based on his own judgment.

18.          Survivorship.  The respective rights and obligations of Executive
and Employer hereunder shall survive any termination of this Agreement to the
extent necessary to the intended preservation of such rights and obligations.

19.          Counterparts.  This Agreement may be executed in one or more
counterpart copies, each of which shall be deemed to be an original and all of
which taken together shall be deemed one and the same instrument.

10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Holdings and EEC have caused this Agreement to be executed
on their behalf by their duly authorized officers and Executive has executed the
same as of the day and year first above written.

 

 

ELGAR HOLDINGS, INC.

 

 

By:

/s/ Donald Glickman

 

 

Donald Glickman

 

 

Chairman of the Board and Vice President

 

 

ELGAR ELECTRONICS CORPORATION

 

 

By:

/s/ Donald Glickman

 

 

Donald Glickman

 

 

Chairman of the Board and Vice President

 

 

 

 

 

 

 

/s/ Joseph Budano

 

Joseph Budano

 

11

--------------------------------------------------------------------------------


EXHIBIT A

PERFORMANCE BONUS FOR 2002

Executive’s performance bonus for the year ending December 31, 2002 will be
based on the achievement of certain EBITDA levels for the year then ended, as
reflected in the audited financial statements of Holdings.  For purposes of
Executive’s bonus, EBITDA shall be defined to mean earnings before interest,
taxes, depreciation and amortization and, for the avoidance of doubt, shall be
calculated net of the aggregate bonus expense for all senior managers.

If EBITDA for 2002 is less than $8,650,000, Executive will not receive a
performance bonus for 2002.

If EBITDA for 2002 is $8,650,000, Executive will receive a performance bonus
equal to 60% of his annual salary for 2002, pro rated accordingly (by
multiplying such resulting amount by a fraction, with the numerator equal to the
number of days in 2002 that Executive is employed by Holdings and EEC and the
denominator being 365) (the “Pro Ration Factor”).

If EBITDA for 2002 is at least $9,515,000, Executive will receive a performance
bonus equal to 100% of his annual salary, with the resulting amount multiplied
by the Pro Ration Factor.

If EBITDA for 2002 is between $8,650,000 and $9,515,000, Executive’s performance
bonus will be calculated on a linear sliding scale between 60% and 100% of his
annual salary, with the resulting amount multiplied by the Pro Ration Factor.

The performance bonus owing to Executive for 2002 shall be paid to him within
15 days of final determination of EBITDA.

 

12

--------------------------------------------------------------------------------